Citation Nr: 0943750	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-24 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to April 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for residuals of a 
cervical spine disability rated as 20 percent, effective 
November 17, 2002.  The Board notes that in a rating decision 
dated in August 2006, the RO granted an earlier effective 
date for the Veteran's residuals of cervical spine disability 
to November 7, 2002.  

This case was initially before the Board in February 2007 
when it was remanded to allow the RO to consider new 
evidence.  The case was then returned to the Board in June 
2009 when the Board denied the Veteran's claim for an earlier 
effective date and remanded the increased rating matter again 
for additional development.  The increased rating claim is 
now ready to be adjudicated.  

The Veteran appeared at a hearing before the undersigned in 
May 2009 and a transcript of the hearing is of record.  Prior 
to the May 2009 hearing the Veteran submitted a statement 
waiving Disabled American Veterans' (DAV) review of the 
Supplemental Statement of the Case (SSOC).  


FINDING OF FACT

The Veteran's service-connected residuals of a cervical spine 
disability are manifested by pain, forward flexion to 25 
degrees, extension to 10 degrees, lateral flexion to 18 
degrees, bilaterally, and rotation to 20 degrees, 
bilaterally.  There is no evidence of weakened movement, 
ankylosis, incapacitating episodes prescribed by a physician 
or secondary neurological impairment.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of a cervical spine disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 
5285-5295 (2002), Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Laws and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO received the Veteran's claim in November 2002.  During 
the pendency of the Veteran's appeal, the criteria for 
evaluating diseases or injuries of the spine were amended in 
September 2002 and again in September 2003.  In VAOPGCPREC 3-
2000 (April 2003), VA's General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the Veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.

Prior to September 2003, Diagnostic Code 5290 pertained to 
limitation of motion of the cervical spine.  A rating of 10 
percent was warranted for slight limitation of motion of the 
cervical spine; a 20 percent rating was warranted for 
moderate limitation of motion of the cervical spine; and a 30 
percent rating was warranted for severe limitation of motion 
of the cervical spine.  See 38 C.F.R. Part 4, Diagnostic Code 
5290 (2002).

The Board notes that effective September 26, 2003, the 
schedule for rating spine disabilities was changed to provide 
for the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  The General Rating 
Formula for Diseases and Injuries of the Spine provides for 
assignment of a 40 to 100 percent evaluation for unfavorable 
ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  The criteria in relevant part are as follows:

Unfavorable ankylosis of the entire spine - 100 percent 
disabling.

Unfavorable ankylosis of the entire cervical spine - 40 
percent disabling.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine - 30 percent 
disabling. 

Forward flexion of the forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis - 20 percent disabling.

Forward flexion of the forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height - 10 
percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Analysis 

The Veteran contends that the current rating of 20 percent 
does not reflect the severity of his cervical spine 
disability and that he is entitled to an initial rating in 
excess of 20 percent.  The RO initially rated the Veteran's 
disability under Diagnostic Code 5290, pertaining to 
limitation of motion of the cervical spine.  Under the 
revised criteria for rating the spine, the disability is 
rated under Diagnostic Code 5237, for cervical strain.  

Review of the evidence of record shows continuing complaints 
of neck pain.  May 2003 private medical records show 
complaints of neck pain in the upper neck region.  The 
examiner noted a decreased range of motion in lateral 
flexion.  July 2003 private medical records showed normal 
lordosis and no fractures or malalignment.  The examiner 
noted slight degenerative osteophytes at the C4-C5 level 
posteriorly.  The oblique views showed slight impingement 
upon the right foramen at the C4-C5 level.  

The Veteran received a VA examination in July 2003.  He 
reported pain at the base of his neck that did not radiate.  
The examiner noted that the Veteran was not taking any 
medication and was not working.  He reported that the Veteran 
was collecting disability due to depression.  The Veteran's 
Social Security Administration (SSA) records are on file and 
reveal that the Veteran was collecting SSA benefits, but do 
not discuss the Veteran's cervical spine disability.  The 
examiner also noted moderate tenderness over the base of the 
cervical spine posteriorly with mild prominence of the sixth 
or seventh cervical vertebrae.  There was also evidence of 
exaggerated cervical kyphosis and mild tenderness over the 
upper border of the trapezius.  The Veteran had flexion to 40 
degrees, extension to 30 degrees, lateral flexion (written as 
tilting) to 18 degrees, bilaterally, right rotation to 30 
degrees and left rotation to 20 degrees.  The Veteran had a 
combined range of motion of 156 degrees.  

October 2003 private records reveal that the Veteran 
presented to the emergency room due to pain in his neck.  The 
examiner prescribed Motrin and Flexeril.  The Veteran refused 
to move his head due to pain; however, his muscle strength 
and sensory responsiveness were fully intact.  The examiner 
also noted that he was able to move all extremities.  The 
examiner diagnosed toticollis and noted that the Veteran was 
evasive in answering questions.  Four days later the examiner 
noted that the Veteran ambulated without the appearance of 
discomfort or distress.  Radiology records showed a slight 
straightening of the cervical lordosis.  The Veteran denied 
any paresthesias, numbness or weakness in his arms.  A 
diagnostic imaging report dated in July 2004 showed 
degenerative joint disease changes of the odontoid process.  
There was no evidence of fracture, spinal stenosis or 
malalignment.

The Veteran received a VA examination in May 2006.  The 
Veteran's case file and service treatment records were 
available and reviewed.  X-rays showed cervical spine sprain 
with subjective reporting of C2 fracture.  There was no 
evidence of fractures, spondylosis or spondylolisthesis.  The 
Veteran reported occasional pain and numbness radiating to 
his left arm.  At the time of the examination, there was no 
evidence of radiating pain and the Veteran's sensory 
examination was within normal limits.  There was also no 
evidence of incapacitating episodes in the last 12 months.  
The examiner found no significant neurological findings.  The 
Veteran reported increased pain with range of motion.  He 
reported being employed as a painter and working through the 
pain.  He occasionally ambulates with a cane.  The Veteran 
had forward flexion to 25 degrees, extension to 20 degrees, 
bilateral lateral bending to 30 degrees and bilateral 
rotation to 20 degrees.  The Veteran's combined range of 
motion was 145 degrees.  The examiner reported that the 
Veteran could shrug his shoulders and forward flex his 
shoulders with no functional impairment.  The range of motion 
showed no functional impairment due to pain, weakness, 
fatigability, incoordination or flare-ups.  Palpation to the 
Veteran's neck triggered pain, causing the Veteran to 
withdraw with axial compression of the cervical spine.  The 
examiner concluded that there was no change in functional 
limitation and no change in functional ability with 
repetitive motion.  

The Veteran received his most recent VA examination in 
September 2009.  The examiner had an opportunity to review 
the Veteran's case file.  The Veteran reported experiencing a 
crunching sensation when he turns his neck and constant daily 
discomfort in his neck.  The Veteran takes Motrin and Tylenol 
three as required.  He currently works as a writer and a 
house painter.  The Veteran did not report any periods of 
incapacitating episodes in the last 12-month period or 
neoplasm associated with his neck complaints.  He had flexion 
to 30 degrees, extension to 10 degrees, bilateral lateral 
flexion to 40 degrees and bilateral rotation to 60 degrees.  
The Veteran's combined range of motion was 240 degrees.  
After three repetitions, the findings were unchanged and 
there was no muscle spasm or weakness.  The deep tendon 
reflexes were normal in the upper and lower extremities and 
there was no loss of vertebral height noted on the x-ray.  No 
abnormal neurological findings were noted.  The Veteran does 
not experience visual disturbances, numbness, or weakness.  
The Veteran's gait and posture were within normal limits. 

After having carefully reviewed the evidence of record, the 
Board finds that a higher rating is not warranted under the 
former or current rating criteria for the cervical spine.  
The Board notes that the Veteran was originally rated under 
Diagnostic Code 5290.  The Board observes that the meaning of 
the words "moderate" and "severe" as found in Diagnostic 
Code 5290 are not defined in the VA rating schedule, but the 
Board is instructed to use discretion affording the Veteran 
the benefit of the doubt.  While the medical evidence of 
record reports complaints of pain with radiation into the 
Veteran's left arm, it does not show restricted motion which 
would approximate severe limitation of motion of the cervical 
spine.  A review of the Veteran's medical records shows that 
at its worst, the Veteran's range of motion was 145 degrees 
in May 2006.  In the Board's opinion, such findings more 
nearly approximate the criteria for moderate limitation, and 
no higher, of cervical spine motion under Diagnostic Code 
5290.  38 C.F.R. § 4.7. 

Consideration has also been given to whether any other 
applicable diagnostic codes under the former rating criteria 
provide a basis for a higher rating for the Veteran's 
service-connected cervical spine disability.  However, since 
there is no clinical evidence that indicates the Veteran's 
entire spine being ankylosed or fractured, nor has the 
Veteran been diagnosed with intervertebral disc syndrome, 
Diagnostic Codes 5285, 5286, and 5293 under the former 
criteria are not for application.

The Board has also looked at the current general rating 
formula for diseases and injuries of the spine.  A higher 
rating is not warranted under this criteria because there is 
no evidence of record showing forward flexion less than or 
equal to 15 degrees or that the cervical spine is ankylosed.  
In this case, the Veteran's cervical spine demonstrated 
flexion greater than 15 degrees, as well as motion in every 
direction, thereby precluding a finding of ankylosis.  The 
Veteran is also not entitled to a higher rating under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  He has not shown any bed rest 
prescribed by a doctor.  

The Board has also considered whether a separate evaluation 
is warranted for neurologic symptoms associated with the 
service-connected cervical disability under Note (1) of the 
current general rating formula for diseases and injuries of 
the spine.  In this regard, Note (1) instructs the rater to 
separately evaluate any associated objective neurologic 
abnormalities under an appropriate diagnostic code.  Although 
the Veteran has complained of numbness and pain radiating to 
his left arm, there was no evidence of any neurological 
abnormalities to warrant the assignment of a separate 
compensable rating in this regard.  May 2006 and September 
2009 VA examinations identified no neurological disease, and 
the Veteran demonstrated good motor strength with sensory 
examination findings being normal.  Thus, in the absence of 
neurological abnormalities, a separate rating for neurologic 
symptoms is not warranted.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Veteran complained of neck pain throughout 
his medical records, but the examiners stated that range of 
motion testing was conducted without severe pain.  
Furthermore, there was no additional functional impairment 
due to weakness, fatigability, incoordination or flare-ups.  
Therefore, despite the complaints of pain, the evidence of 
record does not establish additional functional impairment of 
the cervical spine such as to enable a finding that the 
Veteran's disability picture most nearly approximates the 
next-higher 30 percent evaluation under the general rating 
formula.

Extraschedular

The provisions of 38 C.F.R. § 3.321(b) have also been 
considered.  The Board notes the above determination is based 
on application of pertinent provisions of the VA's Schedule 
for Rating Disabilities, and there is no showing that the 
Veteran's cervical spine disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis.  
The Veteran testified at the hearing before the undersigned 
that his work is affected by his cervical spine disability, 
but he also testified that other factors affect when he does 
not work.  The Veteran has not represented that the 
disability results in marked interference with employment, 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence weighs against the 
assignment of an initial rating in excess of 20 percent.  The 
claim is denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

The claim for an increased rating arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection for cervical spine disability.  In this 
case, the Veteran was provided a VCAA letter in August 2003 
which informed him of the evidence necessary to substantiate 
a claim for service connection.  Courts have held that once 
service connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records, and 
private treatment records.  The Veteran was also provided VA 
examinations in connection with his claim, which are found to 
be adequate for rating purposes.  The examiners reviewed the 
Veteran's medical history, conducted necessary testing to 
properly evaluate the service-connected disability and 
recorded pertinent examination findings.  The Board finds 
that the VA examination reports are adequate for rating 
purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a cervical spine disability is 
denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


